                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                  CRIMINAL ACTION

 VERSUS                                                    NO. 15-289

 ANDRE DOMINICK                                            SECTION "B"
 TIMOTHY WILLIAMS
 DEBRA BECNEL
 LISA VACCARELLA

                 NOTICE OF SENTENCING AS TO DEBRA BECNEL
                           (Previously set for 1/20/2021)

Take notice that this criminal case has been reset for SENTENCING on MARCH 10, 2021, at
9:00 a.m., before Senior U. S. District Judge Ivan L. R. Lemelle, 500 Poydras Street,
Courtroom C-501, New Orleans, LA 70130.

**IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING**
PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL
IMMEDIATELY OUTSIDE THE AFORESAID COURTROOM FOR EVALUATION
AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.

Date:   February 3, 2021                      CAROL L. MICHEL, CLERK

TO:                                           Issued by:   Dena White, Deputy Clerk

ANDRE DOMINICK                                AUSA:    Chandra Menon, T.A.
c/o USM                                                Tracey Knight
COUNSEL FOR DOMINICK:                                  Christine Siscaretti
PAUL CHARLES FLEMING, JR.
pfleming@fleminglaw.net                       U.S. Marshal

TIMOTHY WILLIAMS (Bond)                       U.S. Probation Office/Pretrial Services Unit
COUNSEL FOR WILLIAMS:
JERROD THOMPSON-HICKS, AFPD                   JUDGE LEMELLE
CLAUDE KELLY, FPD
                                              MAGISTRATE JUDGE
DEBRA BECNEL (Bond)
COUNSEL FOR BECNEL:                           COURT REPORTER COORDINATOR
GUY E. WALL                                   INTERPRETER: None
gwall@wallbulling.com
SARA LEWIS                                    S/A Matt Russell, FBI
slewis@wallbulling.com                        neworleans@ic.fbi.gov
LISA VACCARELLA (Bond)
COUNSEL FOR VACCARELLA:
ANNA LISA FRIEDBERG
afriedberglaw@gmail.com
ANDREW DUFFY
duffy.andrew.504@gmail.com
